DETAILED ACTION
	
This application is in response to Amendments filed on 01/11/2021.
Requirement for restriction from 01/11/2021 has been withdrawn since claims do not lack unity of invention. 
	Claims 1-10 and 16-25 are currently pending and have been examined.
	Claims 11-15 are cancelled.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “encourages” in claim 1 is a relative term which renders the claim indefinite. The term “an offer that encourages the user to buy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how to measure encouraging a user. How does an offer encourage a user to buy? What does it mean to encourage? How is encouraging a user measured? Appropriate correction or clarification is required. 
There is insufficient antecedent basis for the following limitations in:
Claim 1 recites: determine when the user is likely to be a buyer or a non-buyer, based on the interaction data and the selected model; and present the user with an offer that encourages the user to buy from the website upon the determination that the user is a buyer.
a non-buyer and as the user browses the website, the receiving of interaction data and determining if the user is likely to be a buyer or a non-buyer.
Claim 3 recites: wherein each conceivable transition is a transition that could have occurred based on transitions from the first URL to the at least one intermediate node and from the at least one intermediate node to the second URL recorded in the historical interaction data.
Claim 4 recites: wherein to determine if the user is likely to be a buyer or a non-buyer the processor is to..
Claim 5 recites: compare transition probabilities in the user's transition matrix with transition probabilities from prior buyers and prior non-buyers.
Claim 6 recites: wherein the determination regarding the user being a buyer or a non-buyer is based on the comparison.
Claim 10 recites: record the user's buying decision.
Claim 16 recites: 
A computing apparatus comprising: an input/output interface to communicate with a client device; a processor readable data storage medium; and 3a processor, in communication with the processor readable data storage medium and input/output interface….; 
identify buyer sessions from the historical interaction data; build a buyer model and an augmented buyer model from buyer sessions.

 an input/output interface to communicate with a client device; a processor readable data storage medium; and a processor, in communication with the processor readable data storage medium and input/output interface,
selects one of the plurality of models based on interaction data received from a client device.
Claim 24 recites: a receipt, from a client device
All dependent claims inherit deficiencies of independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


SIGNALS PER SE REJECTION
Claims 16-25 are  rejected under 35 U.S.C. 101 because the claimed
invention is directed to non-statutory subject matter. 
Independent claims 16 and 20 recite what is purported to be "a processor readable storage medium." It is within the scope of the disclosure that the " a processor readable storage medium " is a transitory form of signal transmission. Thus, claims 16-25 are directed to merely a signal per se, which is non-statutory. (In re Nuijten). All dependent claims inherit the same deficiencies as independent claims. 

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-10 are directed to a system each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity 
Regarding representative independent claim 1, the claim sets forth a method for determining a buyer or non-buyer based on interactions, in the following limitations:
 receive…, interaction data of a user browsing a website; 
select one of a plurality of models for the user based on the interaction data, each of the models trained on historical interaction data of prior buyers and non-buyers that browsed the website, the plurality of models comprising at least one augmented buyer model based on probabilities of conceivable transitions, …
determine when the user is likely to be a buyer or a non-buyer, based on the interaction data and the selected model; 
The above-recited limitations set forth an arrangement to alerting user based on predicting conditions and recommending action from collected data.  This arrangement amounts to certain methods of organizing human activity such as managing users associated with sales activities and commercial interactions involving collecting data, predicting a condition based on collected data, and alerting user of the condition and recommended action.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

In this instance, the claims recite the additional elements such as:
a system comprising: a processor to: receive from a client device… each conceivable transition including a multi-step transition between a first URL and a second URL via at least one intermediate URL of the web site; and present the user with an offer that encourages the user to buy from the website upon the determination that the user is a buyer (claim 1);
the processor is to: repeat iteratively upon the determination that the user is likely a non-buyer and as the user browses the website, the receiving of interaction data and determining if the user is likely to be a buyer or a non-buyer (claim 2);
transitions from the first URL to the at least one intermediate node and from the at least one intermediate node to the second URL recorded in the historical interaction data (claim 3);
the processor is to: record transitions of the user between URLs of the website as the interaction data; and construct a transition matrix for the user based on the recorded transitions of the user (claim 4);
the processor (claims 5, 8, 9, 10)

In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.

In Step 2A, several additional elements were identified as additional limitations:
a system comprising: a processor to: receive from a client device… each conceivable transition including a multi-step transition between a first URL and a second URL via at least one intermediate URL of the web site; and present the user with an offer that encourages the user to buy from the website upon the determination that the user is a buyer (claim 1);
the processor is to: repeat iteratively upon the determination that the user is likely a non-buyer and as the user browses the website, the receiving of interaction data and determining if the user is likely to be a buyer or a non-buyer (claim 2);
transitions from the first URL to the at least one intermediate node and from the at least one intermediate node to the second URL recorded in the historical interaction data (claim 3);
the processor is to: record transitions of the user between URLs of the website as the interaction data; and construct a transition matrix for the user based on the recorded transitions of the user (claim 4);
the processor (claims 5, 8, 9, 10)

Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, presenting offers and gathering statistics, recording customer’s order, sorting information, determining an estimated outcome, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). It is well-understood, routine, and conventional in the prior art that a processor repeats iteratively (Kim et al. US Pub. No. 20140188959 A1, [0041]) and a processor that forms a matrix (Li et al., US Pub. No. 20050226277 A1, [0041]. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lucose et al. (US Pub. No. 20100114654 A1, hereinafter “Lucose”) in view of  Vijayaraghavan et al. (US Pub. No. 20140222503A1, hereinafter “Vijayaraghavan”).

Regarding claim 1 
Lucose discloses a system comprising: 
a processor to: receive from a client device, interaction data of a user browsing a website (Lucose, [0019]: clickstream is the record of computer user actions while web browsing; [0020]: record clickstream at computer; [0083]: gather clickstream data);
select one of a plurality of models for the user based on the interaction data, each of the models trained on historical interaction data of prior buyers and non-buyers that browsed the website,  (Lucose, [0029]: models would be computed from the clickstream and predicted likelihood that the use is a purchaser or non-purchaser; [0027]:  purchasing behavior of the users is extracted from the training data set and the users are divided into two categories: purchasers and non-purchasers; [0033]: URL for each internet user’s visit; [0049]:  capture user behavior across multiple websites), 
determine when the user is likely to be a buyer or a non-buyer, based on the interaction data and the selected model (Lucose, FIG.6, [0052]: predicted buyer and non-buyer; [0029]: models would be computed from the clickstream and predicted likelihood that the use is a purchaser or non-purchaser; [0027]:  purchasing behavior of the users is extracted from the training data set and the users are divided into two categories: purchasers and non-purchasers); and 
present the user with an offer that encourages the user to buy from the website upon the determination that the user is a buyer (Lucose, [0018]: targeted advertising presented to the users based on intent to purchase product they are interested in; [0022]: present personalized content to a user based on the user's actions within the site (e.g. product recommendations); [0079]: present the user with advertising information).
Lucose ([0033]) discloses URL for each user visit but does not explicitly disclose:
the plurality of models comprising at least one augmented buyer model based on probabilities of conceivable transitions, each conceivable transition including a multi-
However, Vijayaraghavan teaches that it is known to include:
the plurality of models comprising at least one augmented buyer model based on probabilities of conceivable transitions, each conceivable transition including a multi-step transition between a first URL and a second URL via at least one intermediate URL of the web site (Vijayaraghavan, [0050]: a user visit during an online session comprises of a subset of these URLs; [0063] and [0068]: user-related data includes sequence of pages (URLs) visited during a session; [0064-0065]: user-related data which is captured is modeled and employ model).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Lucose with Vijayaraghavan to include the aforementioned limitations since such a modification would be predictable. Specifically, Lucose would continue to teach URLs user visited except multi-step transitions between multiple URLs are taught according to the teachings of Vijayaraghavan. This is a predictable result of the combination. 
  


Regarding claim 2 
The combination of Lucose and Vijayaraghavan teaches the system of claim 1, the processor is to: repeat iteratively upon the determination that the user is likely a non-buyer and as the user browses the website, the receiving of interaction data and determining if the user is likely to be a buyer or a non-buyer (Lucose, [0027]: training data set and the users are divided into two categories: purchasers and non-purchasers. The data set is then analyzed to discover behavior patterns ("features") which can be used to discriminate between purchasers and non-purchasers; [0028]: training data set are then applied to real time clickstreams to indicate the likelihood of a future purchase by a current online user; [0029]: iteratively update the model; [0038]: a classifier module into predicted buyer and non-buyer groups).  




Regarding claim 3 
The combination of Lucose and Vijayaraghavan teaches the system of claim 1, wherein each conceivable transition is a transition that could have occurred based on transitions from the first URL to the at least one intermediate node and from the at least one intermediate node to the second URL recorded in the historical interaction data  (Vijayaraghavan, [0050]: a user visit during an online session comprises of a subset of these URLs; [0063] and [0068]: the sequence of pages (URLs) visited during a session). 


Regarding claim 4 
The combination of Lucose and Vijayaraghavan teaches the system of claim 1, wherein to determine if the user is likely to be a buyer or a non-buyer the processor is to: record transitions of the user between URLs of the website as the interaction data; and construct a transition matrix for the user based on the recorded transitions of the user (Lucose, FIG.5, [0050]: user clickstream resulting in matrix; FIG. 6, [0051-0052]:  matrix classifications for user, who may be a predicted buyer or a predicted non-buyer; [0033]: URL for each internet user’s visit; [0049]:  capture user behavior for number of sessions across multiple websites; [0020]:  the user-centric clickstream must capture the user's actions over multiple sites; [0024]:  observing the behavior of that user occur across a number of websites; [0027]: the total number of pages viewed on a site; [0032]: online behavior includes shopping websites and search engines).  


Regarding claim 5 
The combination of Lucose and Vijayaraghavan teaches the system of claim 4, wherein the processor is to: compare transition probabilities in the user's transition matrix with transition probabilities from prior buyers and prior non-buyers (Lucose, [0077-0078]:  prediction of purchase likelihood must be made in advance of the actual purchase (e.g. latent period); [0051]:  matrix to predict whether an actual purchase will be made by comparing the predicted outcome with actual purchase behavior; [0052]: matrix illustrating the potential classifications for user, who may be a predicted buyer or a predicted non-buyer).  


Regarding claim 6 
The combination of Lucose and Vijayaraghavan teaches the system of claim 5, wherein the determination regarding the user being a buyer or a non-buyer is based on the comparison  (Lucose, [0052]: matrix illustrating the potential classifications for user, who may be a predicted buyer or a predicted non-buyer; [0027]: analyze data set to discriminate between purchasers and non-purchasers; [0029]: models would be computed from the clickstream and predicted likelihood that the use is a purchaser or non-purchaser;).


Regarding claim 7 
The combination of Lucose and Vijayaraghavan teaches the system of claim 1, wherein the plurality of models further comprise a buyer model based on actual transition data for users who are likely to make a purchase (Lucose, [0029]: models would be computed from the clickstream and actual purchase behavior analyzed to update model; [0050]: the actual purchase behavior of each user is extracted from the user clickstream; [0051]: model can then be determined by comparing the predicted outcome with actual purchase behavior).  

Regarding claim 8 
The combination of Lucose and Vijayaraghavan teaches the system of claim 7, wherein to select one of the plurality of models the processor is to: select one of the buyer model, the augmented buyer model and a non-buyer model (Lucose, [0027]: a variety of models can be used to generate and to predict purchasing behavior; [0051]: various models can then be applied to the information).  


Regarding claim 9
The combination of Lucose and Vijayaraghavan teaches the system of claim 8, wherein if it is determined that the user is likely to be a buyer, the processor is to: calculate probabilities associated with each edge connecting nodes in a graph including the conceivable transitions; compare the probability of each edge with a significance threshold measure; select one of the buyer model and the augmented buyer based on the comparison (Lucose, [0066]: probability of user being a buyer estimated by equation; [0067]: cutoff threshold of predicting a buyer and classification of model adjusted based on cutoff threshold; FIG.7, [0068]: graph and threshold values to predict if predicted buyers are actual buyers; FIG. 8, [0069]: graph for varying threshold values within the logical regression model;  [0070]: compare various classification models based on graphs in FIGS.7-8; FIG. 9, [0071]: graphs and cutoff thresholds for each graph to accurately predict buyers).  


Regarding claim 10 
The combination of Lucose and Vijayaraghavan teaches the system of claim 1, wherein the processor is to: record the user's buying decision during a session for inclusion into the historical interaction data (Lucose, [0083]:  the actual purchase behavior of the user could be observed and analyzed to iteratively update the model; [0033]: data records for a given user who makes a purchase online).

Regarding claim 16 
Lucose discloses a computing apparatus comprising: an input/output interface to communicate with a client device, to (Lucose, claims 9-10: computer and server; FIG. 1, [0037-0038]: output and storing; [0083]: client-side): 
access historical interaction data (Lucose, [0019]: clickstream is the record of computer user actions while web browsing; [0020]: record clickstream at computer; [0083]: gather clickstream data); 
identify buyer sessions from the historical interaction data (Lucose, [0048-0049]: captures the total number of sessions the user spent browsing retailer websites; [0081]:  session tracking); 
build a buyer model and an augmented buyer model from buyer sessions of the historical interaction data, the augmented buyer model based on conceivable transitions that could have occurred in the historical interaction data; build a non-buyer model from non-buyer browsing sessions of the historical interaction data; and (Lucose, [0083]: set up the model using training data set, such as an historical user-centric data set; [0027]:  models can be used to generate and apply the features identified so as to predict purchasing behavior of purchasers and non-purchasers; [0051-0052]: various models used to correctly predict that the predicted buyer does, in fact, become an actual buyer or a non-buyer based on real-time click streams; claims 4-5: generating model);
Lucose teaches models but does not teach:
a processor readable data storage medium; and 3a processor, in communication with the processor readable data storage medium and input/output interface;
provide the buyer model, augmented buyer model and the non-buyer model to a webserver for identifying buyers. 
However, Vijayaraghavan teaches that it is known to include: 
a processor readable data storage medium; and 3a processor, in communication with the processor readable data storage medium and input/output interface (Vijayaraghavan, [0098-0099]: computer-readable storage media and processor; [0096]: processor and interface); 
provide the buyer model, augmented buyer model and the non-buyer model to a webserver for identifying buyers (Vijayaraghavan, [0057] a model deployment phase deploys the model on the Web server; [0048-0049]:  Web server comprises a user classifier module that uses combination of models to classify user based on intent; [0040]: purchase intent of user; [0009]: one or more dynamic models for predicting user intent).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Lucose with Vijayaraghavan to include the aforementioned limitations since such a modification would be predictable. Specifically, Lucose would continue to teach models to identify buyers except that the models are provided to webserver for identifying buyers according to the teachings of Vijayaraghavan. This is a predictable result of the combination. 


Regarding claims 17 and 22 
The combination of Lucose and Vijayaraghavan teaches the computing apparatus of claim 16, wherein in building the buyer model the processor builds the buyer model from actual transitions in the historical interaction data (Lucose, [0029]: models would be computed from the clickstream and actual purchase behavior analyzed to update model; [0050]: the actual purchase behavior of each user is extracted from the user clickstream; [0051]: model can then be determined by comparing the predicted outcome with actual purchase behavior; [0083]: set up the model).  


Regarding claims 18 and 23 
The combination of Lucose and Vijayaraghavan teaches the computing apparatus of claim 16, wherein the processor further: receives interaction data of visitors to a website associated with the webserver; provides the interaction data for training the buyer model, the augmented buyer model and the non-buyer model (Lucose, [0019]: as the user clicks anywhere in the webpage or application, the action is logged on a client or inside the Web server; [0027]: a number of user clickstreams are conglomerated into a training data set; [0027]:  models can be used to generate and apply the features identified so as to predict purchasing behavior of purchasers and non-purchasers; claims 5-6: training data set; [0051]: various models applied). 

Regarding claims 19 and 21 
The combination of Lucose and Vijayaraghavan teaches the computing apparatus of claim 16, wherein the processor selects one of the buyer, augmented buyer, and non-buyer models according to the following rules: the processor selects the non-buyer model for making a prediction regarding the user when the interaction data is indicative of the user browsing without executing the purchasing transaction; and the processor selects one of the buyer model or the augmented buyer model based on comparison of probabilities of the augmented buyer model with a threshold measure for making a prediction regarding the user if the interaction data is indicative of the user making the purchasing transaction (Lucose, FIG.6, [0052]: predicted buyer and non-buyer; [0029]: models would be computed from the clickstream and predicted likelihood that the use is a purchaser or non-purchaser; [0027]:  purchasing behavior of the users is extracted from the training data set and the users are divided into two categories: purchasers and non-purchasers; [0038]: a classifier module into predicted buyer and non-buyer groups; [0050]: the actual purchase behavior of each user is extracted from the user clickstream; [0051]: model can then be determined by comparing the predicted outcome with actual purchase behavior; [0070]: compare various classification models based on graphs in FIGS.7-8; FIG. 9, [0071]: graphs and cutoff thresholds for each graph to accurately predict buyers). 




Regarding claim 20 
Lucose discloses a web server comprising: an input/output interface to communicate with a client device (Lucose, [0019]: webserver; [0021]: web server caching content and serving content to user; [0081]: data generated by server and sent to the user's machine); …: 
a plurality of models, executable by the processor, comprising a buyer model, an augmented buyer model and a non-buyer model for determining buying intent of a website visitor, wherein: the plurality of models is trained on sessions data of prior buyers and non- buyers who browsed the website, and the buyer model is based on probabilities of actual transitions that occurred in historical interaction data, …and the non-buyer model is based on probabilities of browsing sessions that do not include a purchasing transaction (Lucose, [0034]: models were used to predict a user's probability of purchase; [0083]: set up the model using training data set, such as an historical user-centric data set; [0027]: variety of models can be used to generate and apply the features identified so as to predict purchasing behavior of purchasers and non-purchasers; [0051-0052]: various models used to correctly predict that the predicted buyer does, in fact, become an actual buyer or a non-buyer based on real-time click streams; claims 4-5: generating model; [0026] and [0033]:  URL time stamps for each Internet user's visit to website; [0038]: buyer and non-buyer group), and 
and wherein the processor: selects one of the plurality of models based on interaction data received from a client device of a user visiting the website; and executes an action based on the selected model (Lucose, [0029]: predicted 
Lucose does not explicitly disclose
a processor readable data storage medium; and a processor, in communication with the processor readable data storage medium and input/output interface, wherein the data storage medium comprises…
the augmented buyer model is based on probabilities of multi-step conceivable transitions that could have occurred in the historical transition data.
However, Vijayaraghavan teaches that it is known to include:
a processor readable data storage medium; and a processor, in communication with the processor readable data storage medium and input/output interface, wherein the data storage medium comprises…(Vijayaraghavan, [0098-0099]: computer-readable storage media and processor; [0096]: processor and interface);
the augmented buyer model is based on probabilities of multi-step conceivable transitions that could have occurred in the historical transition data (Vijayaraghavan, [0063] and [0068]: user-related data includes sequence of pages (URLs) visited during a session; [0064-0065]: user-related data which is captured is modeled and employ model).


Regarding claim 24 
The combination of Lucose and Vijayaraghavan teaches the computing apparatus of claim 16, wherein the processor repeats iteratively upon the determination that the user is likely a non-buyer and as the user browses the website, a receipt, from a client device, of interaction data of a user browsing a website and a determination when the user is likely to be a buyer or a non-buyer, based on the interaction data and the selected model determining if the user is likely to be a buyer or a non-buyer (Lucose, [0027]: training data set and the users are divided into two categories: purchasers and non-purchasers. The data set is then analyzed to discover behavior patterns ("features") which can be used to discriminate between purchasers and non-purchasers; [0028]: training data set are then applied to real time clickstreams to indicate the likelihood of a future purchase by a current online user; [0029]: iteratively update the model; [0038]: a classifier module into predicted buyer and non-buyer groups).  


Regarding claim 25 
The combination of Lucose and Vijayaraghavan teaches the computing apparatus of claim 16, wherein each conceivable transition is a transition that could have occurred based on transitions from a first URL to at least one intermediate node and from the at least one intermediate node to a second URL recorded in the historical interaction data (Vijayaraghavan, [0050]: a user visit during an online session comprises of a subset of these URLs; [0063] and [0068]: the sequence of pages (URLs) visited during a session).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Reference-U on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684